Citation Nr: 0210665	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating action of the RO.  The 
veteran timely perfected an appeal to the Board.  The issues 
perfected for appeal included a claim of entitlement to 
service connection for scars of the penis; however, that 
claim was granted in an April 2002 Decision Review Officer 
decision.  As such, the issue presently before the Board is 
limited to that noted on the title page. 


REMAND

In April 2002, the RO issued a supplemental statement of the 
case (SSOC) detailing the recent grant of service connection 
for scars of the penis and continuing the denial of the grant 
of service connection for erectile dysfunction.  In the 
narrative portion of the SSOC, the RO noted that the claim of 
service connection for erectile dysfunction was denied as 
there was no evidence that the condition currently exists and 
the veteran had not submitted any such evidence when 
requested to do so.  

The Board notes, however, that a review of the claims folder 
reveals that VA treatment records associated with the record 
prior to the issuance of the April 2002 SSOC include April 
and June 2001 chart entries noting an assessment of erectile 
dysfunction, a plan for treating that condition and the 
treating physician's comment that the condition is "likely" 
secondary to the veteran's experience in service.  That 
evidence is in direct contrast to the findings noted on the 
VA examination cited by the RO.  The RO did not note that the 
VA treatment records were of record in the April 2002 SSOC 
and apparently did not consider that evidence in continuing 
the denial of the claim.  

Generally, if correction of a procedural defect is essential 
for a proper appellate decision, the Board may remand the 
case to the agency of original jurisdiction, specifying the 
action to be taken.  In this case, additional, pertinent 
evidence was received at the RO after the issuance of the SOC 
and prior to the time the case was certified to the Board.  
In addition, the RO failed to consider that evidence in 
continuing to deny the claim on appeal.  Under the provisions 
of recently published regulations, the agency of original 
jurisdiction will furnish the appellant and his 
representative, if any, a SSOC in cases such as this.  See 67 
Fed. Reg. 3,099-3.016 (Jan. 23, 2002) (to be codified at 38 
C.F.R. §§ 19.9, 19.31). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO: 

The RO should again review the veteran's 
claim, to include the VA treatment 
records discussed above.  Any indicated 
development should be conducted.  If the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




